Case 5:21-cv-01029-JGB-KK Document 19 Filed 08/05/21 Page 1 of 3 Page ID #:508
Case 5:21-cv-01029-JGB-KK Document 19 Filed 08/05/21 Page 2 of 3 Page ID #:509




         On June 24, 2021, Defendant moved to dismiss and filed in support a request for judicial
 notice. (See MTD; “RJN,” Dkt. No. 8-2.) 3 Plaintiff opposed on July 12, 2021. (Dkt. No. 11.)
 In support, Plaintiff filed several documents, including a First Amended Complaint. (“FAC,”
 Dkt. No. 11-1.) Defendant replied in support of its motion on July 19, 2021. (Dkt. No. 15.)

         On July 7, 2021, Plaintiff moved to remand. (See MTR.) Defendant opposed the MTR
 on July 18, 2021. (Dkt. No. 16.) Plaintiff replied in support of the MTR on July 26, 2021. (Dkt.
 No. 17.) Both parties filed evidentiary objections; as the Court does not consider any objected-to
 evidence, it does not address those objections.

         Federal Rule of Civil Procedure 15 provides that a party may amend a pleading “once as a
 matter of course . . . if the pleading is one to which a responsive pleading is required, 21 days after
 service of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f).”
 Fed. R. Civ. P. 15(B). Plaintiff thus has one amendment as of right: she could have filed an
 amended complaint within 21 days of the service of Defendant’s MTD. And, in fact, she did.
 Defendant filed and electronically served the MTD on June 24, 2021; Plaintiff filed the FAC on
 July 12, 2021, less than 21 days later. (See MTD, FAC.) True, it was unusual for Plaintiff to




 Order Granting Def.’s Mot. for Summ. J. (Dkt. No. 70), for a full account). Evidently this
 caused strife in the Aguila-Rosales marriage. (Complaint ¶ 20.)

         3
           “A court shall take judicial notice if requested by a party and supplied with the
 necessary information.” Fed. R. Evid. 201(d). An adjudicative fact may be judicially noticed if it
 is “not subject to reasonable dispute in that it is either (1) generally known within the territorial
 jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to
 sources whose accuracy cannot reasonably be questioned.” Id. at (b). Defendant requests that
 the Court take judicial notice of (1) the Quit Claim Deed, Doc. No. 2018-0322242, recorded with
 the San Bernardino County Recorder; (2) the complaint filed in Aguila; (3) Plaintiff’s
 declaration, filed in Aguila; and (4) Defendant’s summary judgment motion, filed in Aguila.
 (Dkt. No. 8-2.) Plaintiff opposes the RJN on the argument that the documents “are highly
 contentious and are subject to reasonable disputes.” (Dkt. No. 12.) These documents are all
 matters of the public record. Courts routinely take notice of these types of documents. MGIC
 Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986) (finding matters of public record
 outside the proceeding such as motions filed in other cases proper subjects of judicial notice);
 Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial
 notice of briefs, transcripts, and various other court filings from related case). Accordingly, the
 Court GRANTS Defendant's Request for Judicial Notice. For the same reason, the Court
 GRANTS Defendant’s second request for judicial notice. (Dkt. No. 15-2.) Plaintiff’s assertion
 that her own declaration is “contentious” does not inspire confidence in Plaintiff’s truthfulness.
  Page 2 of 3                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:21-cv-01029-JGB-KK Document 19 Filed 08/05/21 Page 3 of 3 Page ID #:510




 amend as of right in an attachment to a briefing; however, that peculiarity does not disturb the
 fact that Plaintiff has amended her complaint.4

         Amended complaints moot motions to dismiss. See, e.g., Tabi v. Pasadena Area Cmty.
 Coll. Dist., No. CV 10-341 DMG(JC), 2011 WL 13143541, at *1 (C.D. Cal. Feb. 4, 2011)
 (collecting cases). It is less clearly established that amended complaints moot motions to
 remand, perhaps because plaintiffs rarely attempt to moot their own motions. However, federal
 courts have found that the filing of an amended complaint can moot a pending motion to remand.
 See, e.g., McDonald v. Mount Carmel Coll. of Nursing, No. 2:17-CV-251, 2018 WL 6068374, at
 *1 (S.D. Ohio Nov. 20, 2018) (filing of amended complaint rendered plaintiff’s pending motion
 to remand moot); Johnson v. Interstate Brand Corp., No. 07-2227-B, 2007 WL 2903000, at *1
 (W.D. Tenn. Oct. 4, 2007) (same).

         The Court therefore DENIES both motions at issue as moot. Plaintiff shall file a
 correctly-captioned FAC by August 10, 2021.




 IT IS SO ORDERED.




         4
          Plaintiff captioned her FAC as being filed in the Superior Court of the State of
 California. It is an axiomatic principle of federalism, of course, that this Court cannot order the
 state court to accept an amended complaint. The Court thus concludes that this was a typo.
  Page 3 of 3                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
